PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/850,024
Filing Date: 21 Dec 2017
Appellant(s): Sarkar et al.



__________________
CAROL BARRY
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Appellant is advised of the obligation 

Claims 1-3, 5, 8, 10-12, 14, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (2007/0239043) in view of Libbus et al. (2007/0260285), further in view of  Patangay et al. (2008/0103399).
Regarding Claims 1, 2, 10-12, 19 and 20, Patel discloses monitoring intrathoracic impedance with sensing electrodes of an implantable medical device (par. [0008, 0024, 0025, 0028, 0033]) and obtaining secondary clinical data not received from the implantable medical device and instead received from an expert knowledge base or source, such as demographic information, expert knowledge, probabilities linking certain types of information to likely causes, research databases and other electronic sources (par. [0035, 0037]). Patel further discloses utilizing a processor (par. [0026]) to derive an index from the impedance parameters and clinical data using a Bayesian approach (par. [0038-0073]); and presenting, i.e. displaying, the index of probabilities to a physician via display 210 (Fig. 4; par. [0036], Fig. 12, ref. 412, par. [0081-0082]). Lastly, Patel discloses a processing circuit 108 that automatically delivers therapy, such as resynchronization therapy or drug therapy, but does not disclose that the therapy adjustment in response to the index is made in real-time in response to detected episodes (par. [0027, 0033]). Additionally, Patel is silent regarding the inclusion of hospitalization history in the clinical data used to assess the patient. 
However, Libbus discloses automatically adjusting therapy to a user in real-time when a confidence/probability level of a particular malady reaches a certain threshold for the purpose of accurately and effectively treating a patient at the onset of the detected condition rather than waiting for physician input at a later time (par. [0089]).
Furthermore, Patangay discloses incorporating hospitalization data into an analysis of cardiac health and therapy efficacy for the purpose of providing more data points that can provide a more detailed picture of cardiac health progression (par. [0022, 0057]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Patel reference to include automatically delivering therapy in response to the index from the Bayesian network, as taught and suggested by Libbus, and to include hospitalization data in the index determination, as taught and suggested by Patangay, for the purpose of providing quicker, more effective therapeutic responses as well as a more detailed picture of cardiac health progression .
With regards to Claim 3, Patel discloses alerting the physician when a diagnostic threshold is met with respect to the calculated index (par. [0082]).
In regards to Claims 5, 8, 14 and 17, Patel discloses a patient’s symptoms, health care utilizations (e.g. demographic data that utilizes patient data to determine historical trends) and blood pressure can be used in the Bayesian analysis to determine diagnostic indices (par. [0021, 0029, 0030, 0035, 0037, 0054]).

Claims 1, 2, 4, 5, 7, 8, 11-14, 16, 17 and 20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. (2007/0260285) in view of Patangay et al. (2008/0103399).
Regarding Claims 1, 2, 4, 5, 7, 8, 11-14, 16, 17 and 20, Libbus discloses a method of managing heart failure comprising obtaining primary diagnostic measurements such as measurements representative of intrathoracic total impedance (par. [0071]) obtained from an IMD (par. [0122]) and also obtaining secondary measurements such as clinical data not received from an IMD, wherein the clinical data includes clinical lab results such as those obtained during a clinical study (par. [0083]), information about drug therapy for the patient (par. [0082-0083]), weight, blood pressure, etc. (par. [0078]). Libbus discloses this data is fed to a Bayesian network (par. [0084-0085]) to derive a heart failure index that is displayed to a user (par. [0121-0126])  and is used to control therapy delivery to a patient (par. [0089]). Libbus is silent regarding the inclusion of hospitalization history in the clinical data used to assess the patient. 
However, Patangay discloses incorporating hospitalization data into an analysis of cardiac health and therapy efficacy for the purpose of providing more data points that can provide a more detailed picture of cardiac health progression (par. [0022, 0057]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Libbus reference to include hospitalization data, as taught and suggested by Patangay, for the purpose of providing a more detailed picture of cardiac health progression .

(2) Response to Argument

The rejection of Claims 1, 2, 4, 5, 7, 8, 11-14, 16, 17 and 20  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libbus et al. (2007/0260285) in view of Patangay et al. (2008/0103399).


First, Appellant argues on page 14 of the Brief:
 “In the Advisory Action, there is no mention of the rejection over only Libbus and Patangay, and it appears that only the rejection relying on Patel is maintained.
If so, then there is in fact no rejection in effect as to claims 4, 7 and 16, rejected only over Libbus and Patangay and those claims, at least, are in allowable condition.”

The Examiner respectfully disagrees. The Examiner notes no mention of the rejections over only Libbus and Patangay is found in the response to arguments section of the Advisory Action because Appellant never makes any specific arguments with respect to these rejections. Specifically, Appellant’s arguments filed 10/08/2020 state:

“The Final Office Action does include the entirety of the first Office Action, as is universally true of final office Actions, but has no specific rebuttal to Applicant’s arguments with regard to this rejection. Applicant understands this to mean that the Examiner is no longer relying on this rejection. Applicant still relies upon the arguments presented in the previous response if this is not the case (emphasis added).
The issue with the rejections over Libbus and Patangay is exactly the same as the issue discussed above with regard to the rejections over Patel, Libbus and Patangay, and the Examiner is relying on the un-cited Patel reference as providing the missing teaching, so this rejection is clearly improper in any case (emphasis added).”

Instead, Appellant lumps together the arguments with respect to these references to those provided with respect to Patel, Libbus and Patangay, which would indicate any concerns Appellant has with Libbus and Patangay would equally be addressed based on the response given to the Patel, Libbus and Patangay combination.
Additionally, regarding the reliance “upon arguments presented in the previous response” as noted above, the response indicated by Appellant again has no specific arguments with respect to Libbus and Patangay. The response received 06/11/2020 states on page 7:
“Claims 1, 2, 4, 5, 7, 8, 11 -14, 16, 17 and 20 are rejected under section 103 as unpatentable over Libbus, et al. in view of Patangay, et al.
These rejections are respectfully traversed.
The issue with the rejections over Libbus and Patangay is exactly the same as the issue discussed above with regard to the rejections over Patel, Libbus and Patangay
The rejections over Libbus in view of Patangay are respectfully asserted to be improper for the same reason.”
As is clear from the response above, Appellant makes no specific arguments regarding the Libbus and Patangay combination and instead lumps this rejection in with the response with respect to Patel, Libbus and Patangay. Therefore, it would be reasonable to assert that any response to the Patel, Libbus and Patangay combination and the specific arguments provided with respect thereto would cover Appellant’s concerns with Libbus and Patangay. Appellant has not argued them separately and has not argued any points with Libbus and Patangay on its own specifically. As such, counter to Appellant’s arguments that the Libbus and Patangay combination no longer apply, the Examiner notes the combination is still applied and applied for the reasons set forth in the Final Rejection. Thus the Examiner contends claims 4, 7 and 16 are not in condition for allowance for the reasons set forth in the final rejection, contrary to Appellant’s assertion.

On page 14 of the Brief, Appellant states:
“As previously argued by Applicants and now uncontroverted by the Examiner, neither Libbus nor Patangay discloses the use of a patient's hospitalizations to deliver or modify a therapy in response thereto. With all due respect, as previously argued by Applicant, neither does Libbus. Similarly, neither Libbus nor Patangay discloses how information regarding a patient's hospitalizations could be applied to diagnose whether the patient is likely experiencing a heart failure event as required by the claims or even that it could be so used.”
The Examiner respectfully disagrees. Again, as an initial matter and as noted above, these arguments were made with respect to the combination of Patel, Libbus and Patangay and not solely to the combination of Libbus and Patangay as argued by Appellant.
Regardless, the Examiner notes that Appellant claims in Claim 1:
“deriving an index from the primary and secondary diagnostic parameters by using a Bayesian approach, the index indicating probability of occurrence of a heart failure event”
wherein the primary diagnostic parameter is claimed as including intrathoracic impedance and the secondary parameter include clinical data including hospitalizations of the patient not received from an implanted medical device.
As noted in the Final Rejection, Libbus discloses utilizing a Bayesian network, stating in par. [0084-0085]:
“[0084]The intelligent system 202 includes an inference engine and is implemented, in various examples, in hardware or software. In one example, the intelligent system includes a processor executing an expert system algorithm stored in a memory. The intelligent system is configured to generate an inference based on the knowledge base and the measured input signals. Examples of inference engines include a causal probabilistic network such as a Bayesian network, fuzzy logic, a decision tree, a neural network or a self-organized map. In various embodiments, the intelligent system 202 operates on the basis of measured inputs and generates a knowledge base over a period of time (emphasis added). 
[0085] A Bayesian network includes a conditional probability-based network that relies on Bayes theorem to characterize likelihood of different outcomes based on known prior probabilities (i.e. observed prevalence of a disease) and newly acquired information (i.e. sensor signals). Bayesian networks use causal knowledge and explicitly model probabilistic dependence and independence relationships between different events.
Libbus further discloses the types of information that can be fed to this intelligent system that utilizes a Bayesian network. Specifically, par. [0075] of Libbus states:
“[0075] In one example, the system includes an inference engine which assembles the information coming from different sources and provides a concise summary of heart failure, also referred to herein as a heart failure index. The different sources, in various examples, includes implantable sensors as well as external sensors.”

Paragraphs [0077-0083] then list the numerous types of data sources than can be used to predict a heart failure event using the intelligent system, such data including medical records, observation data (par. [0079]), symptoms (par. [0080]), patient history data (par. [0081]), etc. When viewed with respect to a Bayesian Network, one skilled in the art would most certainly be aware of and know how to incorporate these types of data into the Bayesian Network. Given a known symptom or event and a known outcome, a future probability of the same outcome can be determined given new data points describing a symptom or outcome. The disclosure of Libbus would most certainly be enabling for one skilled in the art and those of ordinary skill in the art would be apprised of how to incorporate the data of Patangay into the Bayesian Network of Libbus.
For example, as purely an exemplary reference and for discussion purposes of what one skilled (for the enablement discussion) and one of ordinary skill (for the 103 discussion) in the art would know and not relied upon in the sole combination of Libbus and Patangay, Patel (PGPUB 2007/0239043) provides an explanation how one skilled in the art of diagnostics would understand Bayesian networks. Specifically, par. [0038-0039] state:
“[0038] Bayesian networks are a way of incorporating "expert knowledge" into decision-making processes while allowing for uncertainty through the use of probabilities. Expert knowledge may, for example, comprise probabilistic information about symptoms and diagnoses that may inform analysis. For example, a certain "symptom" (or other form of evidence that may be observed during an episode) may be "known" (or believed by experts in the field) to occur with a certain likelihood (probability) if a particular condition (diagnosis) is already known to be present. Thus, when making diagnosis decisions, a likely diagnosis based on Bayesian network analysis may account for such probabilistic information. As used herein, the term "symptom" encompasses not only traditional forms of evidence or symptoms such as those normally reported verbally to a physician by a patient (e.g., dizziness, nausea, headaches, etc.), but is also used to encompass episode metrics (characteristics) associated with particular episodes retrieved from an IMD. For example, whether an ICD patient's ventricular cycle length (VCL) is regular or not may comprise one such episode metric or "symptom" which may be provided by the device and/or determined by a programming system for a given stored episode. 
[0039] Bayes' theorem can be expressed as a mathematical equation that describes the relationship that exists between simple and conditional probabilities. Bayes' decision theory assumes that a given decision problem (for example, whether an observed episode belongs to one class or another) is posed in probabilistic terms, and that all of the relevant probabilities are known. For instance, the expression P(w.sub.i) may be described as the "prior probability" that a certain episode is of the type w.sub.i. As an example, P(VT) may denote the prior probability that a given episode is ventricular tachycardia (VT) before the episode is analyzed. The expression p(v.sub.x|w.sub.i) may be described as the "conditional probability" of observing evidence v.sub.x given the fact that the episode is of a known type or diagnosis, namely type w.sub.i. As an example, p(VCL=regular|VT) may denote the conditional probability that the observed ventricular cycle length (VCL) for an episode will be regular (i.e., having a relatively small amount of variability over a number of cycles) given that the episode is known to be VT. In other words, p(v.sub.x|w.sub.i) is a probability density function of non-negative value, which may be estimated by domain experts and/or provided by evaluation of previously collected data (e.g., a statistical database), or by some other suitable means, for example. Next, the expression P(w.sub.i|v.sub.x) may be described as the "posterior probability," which is the probability (between 0 and 1) that an episode is of a particular type or diagnosis w.sub.i given that evidence v.sub.x is observed. The posterior probability can be calculated from the prior and conditional probabilities, P(w.sub.i) and p(v.sub.x|w.sub.i), respectively, according to Bayes' theorem: P(w.sub.i|v.sub.x)=p(v.sub.x|w.sub.i)*(P(w.sub.i)/P(v.sub.x)). (01).”

The Examiner notes this description falls in line with Appellant’s disclosure on pages 30-33 of Appellant’s specification. Of particular note on page 30 of the specification is the acknowledgement that a Bayesian approach is one of “a plethora of common statistical approaches” indicating one skilled in the art would be readily apprised of how such an approach would work. 
In view of Libbus and the informational disclosers of Patel and Appellant, the Examiner notes one skilled in the art would know how to incorporate patient medical history data (Libbus), such as patient hospitalization data (Patangay) into a Bayesian network in order to determine a heart failure event. If a patient was hospitalized multiple times in their life and has a documented reason for such hospitalizations (wherein such causes could but do not necessarily include heart failure events), one skilled in the art would know how to determine a future likelihood of an occurrence of a heart failure event based on a patient being hospitalized.
This is part of the diagnostic process as noted by Appellant on page 31 which states 
“Thus, we employ uncertain reasoning, or probabilities, and further apply the Bayesian approach to quantify the probability given the existing current diagnostic evidence.”
and on page 32 of the specification which states:
“One aesthetic advantage of this approach is that it is analogous to how the human brain “thinks”; the Bayesian approach just formalizes that approach in a mathematical framework.”
In other words, Appellant is describing using a formalized mathematical approach to mimic or approximate how a human would make a diagnosis or future diagnosis based on available diagnostic evidence. This is the same function and approach taken by Libbus which relies on an intelligent system using mathematical frameworks, such as a Bayesian network, to make diagnostic predictions based on known diagnostic evidence (par. [0073-0087]). The sole difference in the invention of Libbus and Appellant’s claim is the acknowledgement of using hospitalization data in making a diagnostic determination. This creates the question, is the sole acknowledgement of hospitalization data as a type of data that can be used to make a diagnostic decision new to the art? Is such a determination not an obvious variant of relying on “patient medical history” as disclosed by Libbus (par. [0079, 0081])? The Examiner contends this is not a difference that patentably distinguishes over the prior art and is obvious in view of Patangay which explicitly discloses utilizing hospitalization history as a specific type of patient history data that can be used to make diagnostic decisions (par. [0022, 0057]). The Examiner further notes that Patangay does not need to disclose how to incorporate such data into a Bayesian network as Libbus discloses how data is incorporated into a Bayesian Network and given the disclosure of Libbus, one skilled in the art would be apprised of how to do so, as noted by Appellant’s specification and Patel.

The Examiner contends the response above addresses Appellant’s concerns regarding the questions listed on page 15 of the Brief on how one would use hospitalization data in view of Libbus and Patangay.

However, at the end of the Brief, Appellant circles back around to this argument and appears to indicate that utilizing hospitalization data in a Bayesian network to prevent a heart failure condition is not enabled by the combination of Libbus and Patangay since there is no explicit teaching of how exactly hospitalization data would be incorporated into the Bayesian network.
Specifically, Appellant argues on page 23 of the Brief:
“Paragraph 54 lists specific types of patient information that may be relevant to the determination of probabilities of a given diagnosis. The patient information as listed does not include prior hospitalizations and there is no teaching that or how prior hospitalizations may be used generally to calculate the probabilities used by the network. There certainly isn't any teaching with regard to using prior hospitalizations specifically to determine probabilities of a heart failure event.”
and then states on page 24 of the Brief:
“It is further respectfully asserted that even if the combination of Patel, Libbus and Patangay somehow made the general idea of using the patient's prior hospitalizations as part of a Bayesian Network to determine likelihood of a heart failure event a desirable goal, absent any enabling disclosure of how to do so, the rejection still remains improper. The patent goes to the inventor that solves the problem, not to the one who recognizes it (emphasis added).”
The Examiner respectfully disagrees. The Examiner notes that one skilled in the art would readily understand how to incorporate hospitalization data as one type of patient medical history data into the Bayesian network of Libbus for the reasons given in the response above. 
However, for the sake of argument, if Appellant is asserting that is not the case, then it would appear, for the same reasons, that Appellant’s own disclosure would not be enabled. Appellant never provides any specific example of how hospitalization data is incorporated into a Bayesian Network. Instead, Appellant provides a specific example with an Optivol index (page 31 of the specification) and then lists, on page 33, a few other examples of data (Night heart rate (NHR), heart rate variability (HRV), activity, etc.) that can be used with the Optivol index, with no examples of how one skilled in the art would incorporate these values into a Bayesian approach. Hospitalization data is not mentioned as a specific type of data used in these examples. 
Instead, Appellant broadly states on page 16 of the specification:
“Furthermore, the user may use programmer 24 to enter clinical information that can be used as secondary parameters, such as patient history, medication history, history of heart failure hospitalizations, or other historical or current observations of patient condition.”
This is simply a laundry list of types of data that can be entered with no explanation or examples of how it is specifically incorporated into a Bayesian Network. Therefore, if one skilled in the art would not be apprised of how to incorporate data, such as hospitalization data, into a Bayesian network as a type of patient medical history data that can be used to diagnose a condition such as a heart failure event, as argued by Appellant, it would appear by the same token Appellant’s disclosure would equally be non-enabling.
The Examiner was unable to find in Appellant’s specification any specific discussion of how hospitalization data and associated probabilities are incorporated into the Bayesian network.

The rejection of Claims 1-3, 5, 8, 10-12, 14, 17, 19 and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (2007/0239043) in view of Libbus et al. (2007/0260285), further in view of  Patangay et al. (2008/0103399).
As noted previously, Appellant has previously indicated the arguments regarding Patel, Libbus and Patangay equally apply to the combination of Libbus and Patangay. In view of the arguments now presented in this Brief with respect to Libbus and Patangay, the Examiner notes the same reasoning and rationale likewise apply to the Patel, Libbus and Patangay combination.
Much like with Libbus and Patangay above, Appellant argues on page 24 of the Brief:
“However, as discussed above, Patel, like Libbus and Patangay, does not teach that or how a patient's prior hospitalizations are to be used in a Bayesian Network in general and does not disclose that or how the patient's prior hospitalizations may be used to determine a likelihood of a heart failure event.” 
The Examiner respectfully disagrees. Patel provides a great explanation of how to incorporate data into a Bayesian Network (par. [0038-0039]) and for the same reasons set forth above with respect to Libbus and Patangay, one skilled in the art would be apprised of how to accomplish the integration of hospitalization data into the Bayesian network of Patel and one of ordinary skill in the art would understand how to integrate hospitalization data (Patangay) as a particular type of expert knowledge into a Bayesian network for diagnosing a patient. The Examiner contends that the mere recognition of hospitalization data as a specific type of medical data that can provide or aid a diagnosis of a heart failure event is not a new or novel feature that distinguishes over the prior art.
Additionally, as noted above with respect to Libbus and Patangay, while the Examiner contends the prior art and combination of prior art is enabling given the information that was known in the art, if Appellant is asserting the prior art and combination thereof is not enabling for failing to show a specific example of how hospitalization data is incorporated into a Bayesian Network for predicting a heart failure event, then, by the same token, Appellant’s specificity would not appear to contain an enabling disclosure as well.
The Examiner contends Appellant’s arguments regarding Libbus and Patangay and Patel, Libbus and Patangay have been addressed in full by the response above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                

                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.